internal_revenue_service number release date index number ------------------------------ -------------------------------------- -------------------------------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------------- telephone number ------------------- refer reply to cc psi b03 plr-109986-17 date date x ------------------------------------------------------------------------------------------------------ ------------------------ legend state ------------- date -------------------------- dear ------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representatives requesting a ruling under sec_7704 of the internal_revenue_code code facts x is a limited_liability_company formed under state law on date x intends to form a publicly_traded_partnership by creating a new limited_partnership and effecting an initial_public_offering of units in the partnership partnership partnership will provide essential fluid solids and other oilfield waste handling treatment and disposal services to oil and natural_gas producers engaged in the exploration development and production of oil_and_gas the producers in particular partnership will generate income from a the supply and transportation of fluids such as freshwater and brine for use in fracturing and drilling operations fluid delivery services b the treatment and disposal of waste streams including the transportation to disposal processing and or treatment facilities oilfield waste treatment and disposal services and c services to remove oilfield waste material from equipment equipment washout services partnership will also earn income from the sale of hydrocarbons recovered from oilfield waste partnership will provide the services through affiliated entities using employees of partnership or of affiliated entities working under the supervision direction and control of partnership plr-109986-17 as part of its fluid delivery services partnership will provide freshwater and brine for use specifically in fracturing fluid drilling mud and casing cement the freshwater partnership will provide will initially consist of freshwater produced from water wells and will be stored in a fresh water pond or holding tank the brine will consist of brine produced by partnership during the course of its drilling and production waste recycling activities or via solution mining brine x anticipates partnership storing such brine on land leased or owned by partnership or at one of partnership’s disposal facilities in specially designed storage tanks partnership will supply freshwater and brine to the producers via trucks tanks and in some cases related to freshwater supply pumps and pipelines that partnership will lay and run to the freshwater source these pipelines will be owned operated maintained and controlled by partnership and dedicated specifically to the transportation of fluids to producers for use in the fracturing process x anticipates partnership pricing this fluid supply service business on a per- barrel basis which may also include a transportation fee component as part of its oilfield waste treatment and disposal services partnership will provide the producers with treatment and disposal services for flowback produced water pit water and other drilling and production wastes so that such wastes can be recycled or be disposed of consistent with federal state or local regulations concerning waste products from mining or production activities partnership will receive customers’ produced water and hydraulic fracturing flowback water via truck or pipeline at partnership’s disposal facilities partnership’s recycling activities will produce water and fluids that are cleaned and purified for reuse in the oil and natural_gas production process for example brine will be separated from the contaminated water and fluids during the recycling_process and sold as described above concerning fluid delivery services when recycling of contaminated water and fluids is not commercially available and desirable partnership will dispose_of such products including by use of landfills including permitted special waste landfills that are authorized to accept certain hazardous waste materials land farms injection wells salt caverns evaporation ponds and surface water sites partnership will generally charge a fee on a per-barrel basis for its disposal services partnership may also provide transportation services with respect to its oilfield waste treatment and disposal services via fluid hauling trucks eg vacuum trucks end-dump trailers roll-off box trucks or pipelines from the producers’ production facilities to partnership’s disposal and or processing facilities partnership will charge a transportation component on an hourly or per barrel basis when it provides transportation services while partnership does not expect to regularly take legal possession of the loads that it transports occasionally it will take legal possession of such loads in order to assume the liability of such load from the well producer or operator partnership earns extra fees from its customers when such liability is assumed plr-109986-17 as a part of its equipment washout services partnership will wash out trucks trailers frac tanks roll-off boxes cutting boxes and certain other types of containers or equipment used in oil_and_gas extraction and production the washout services are expected to be performed at partnership’s disposal facilities with equipment eg pressure washer that must be specially ordered by partnership as it is specifically designed for use with heavy machinery used in the exploration and production of oil and natural_gas partnership will also be responsible for disposing of the waste fluids washed out of its customer’s equipment in accordance with federal state or local regulations concerning waste products from mining or production activities partnership’s fees from these services may be charged on an hourly or per job basis furthermore partnership will recycle drilling mud the drilling mud will be collected by partnership through the use of equipment such as a centrifuge to isolate the reusable drilling mud from the drilling equipment being cleaned partnership intends to collect this drilling mud and recycle and repurpose it for sale to producers for use in drilling and fracturing operations finally partnership will perform hydrocarbon recovery and remediation in connection with its suite of fluid and other oilfield waste handling and disposal services partnership will sell such reclaimed hydrocarbons on relevant markets to third party collection companies x makes the following representations partnership will supervise direct and control personnel for its fluid delivery services oilfield waste treatment and disposal service and equipment washout services these activities require personnel with specialized knowledge unique training and experience such as training in fluid pressure monitoring spill prevention and operating pumps critical to the operation of partnership’s disposal facilities the provision of fluids and water transfer services are essential to the completion of oil and natural_gas drilling and fracturing operations processing treatment and disposal of flowback fluids and produced water is required in order to comply with governmental regulations and industry standards partnership’s fluid management services require daily involvement and will be performed on an ongoing basis throughout the exploration and production life cycle of each producing property partnership’s disposal facilities and related service equipment will be staffed and are equipped to allow for remote monitoring capabilities partnership supplies fresh water exclusively to customers engaged in the exploration development mining or production processing refining transportation or marketing of any mineral_or_natural_resource plr-109986-17 partnership operates its disposal facilities within the same geographic areas as that in which partnership supplies fresh water to customers law analysis sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership will be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 does not apply to a publicly_traded_partnership for any taxable_year if such partnership meets the gross_income requirements of sec_7704 for the taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides in relevant part that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of the partnership for the taxable_year consists of qualifying_income sec_7704 provides that the term qualifying_income includes income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber sec_1_7704-4 of the income_tax regulations provides that for purposes of sec_7704 qualifying_income is income and gains from qualifying activities with respect to minerals or natural_resources as defined in sec_1_7704-4 qualifying activities are sec_7704 activities as described in sec_1_7704-4 and intrinsic activities as described in sec_1_7704-4 sec_1_7704-4 provides that an activity constitutes mining or production if it is performed to extract minerals or natural_resources from mines and wells or to extract minerals or natural_resources from the waste or residue of prior mining or production allowable under sec_1_7704-4 sec_1_7704-4 provides in pertinent part that sec_1_7704-4 incorporates some of the interpretations under sec_611 and sec_613 and the regulations thereunder as provided in sec_1_7704-4 plr-109986-17 revrul_73_540 1973_2_cb_203 provides that extracting sodium chloride by the use of water in the solution mining method from underground rock salt beds are extraction processes and are considered allowable mining processes within the meaning of sec_613 providing that mining includes the extraction of ores or minerals from the ground sec_1_7704-4 provides that marketing is the bulk_sale of minerals or natural_resources and products under sec_1_7704-4 or marketing generally does not include retail sales sales made in small quantities directly to end users which includes the operation of gasoline service stations home heating oil delivery services and local natural_gas delivery services sec_1_7704-4 provides that an activity is an intrinsic activity only if the activity is specialized to support a sec_7704 activity is essential to the completion of the sec_7704 activity and requires the provision of significant services to support the sec_7704 activity whether an activity is an intrinsic activity is determined on an activity-by-activity basis sec_1_7704-4 provides that an activity is a specialized activity if the partnership provides personnel including employees of the partnership an affiliate subcontractor or independent_contractor performing work on behalf of the partnership to support a sec_7704 activity and those personnel have received training in order to support the sec_7704 activity that is unique to the mineral_or_natural_resource industry and of limited utility other than to perform or support a sec_7704 activity in addition to the extent that the activity involves the sale provision or use of specific property sec_1_7704-4 requires that in order for the activity to be a specialized activity either a the property is primarily tangible_property that is dedicated to and has limited utility outside of sec_7704 activities and is not easily converted as determined based on all the facts and circumstances including the cost to convert the property to another use other than supporting or performing the sec_7704 activities except that the use of non-specialized property typically used incidentally in operating a business will not cause a partnership to fail sec_1 d ii a or b if the property is used as an injectant to perform a sec_7704 activity that is also commonly used outside of sec_7704 activities such as water and lubricants the partnership provides the injectants exclusively to those engaged in sec_7704 activities the partnership is also in the trade_or_business of collecting cleaning recycling or otherwise disposing of injectants after use in accordance with federal state or local regulations concerning waste products from mining or production activities and the partnership operates its injectant delivery and disposal services within the same geographic area plr-109986-17 sec_1_7704-4 provides that an activity is essential to the sec_7704 activity if it is required to a physically complete a sec_7704 activity including in a cost-effective manner such as by making the activity economically viable or b comply with federal state or local law regulating the sec_7704 activity sec_1_7704-4 provides that legal financial consulting accounting insurance and other similar services do not qualify as essential to a sec_7704 activity sec_1_7704-4 provides that an activity requires significant services to support the sec_7704 activity if those services must be conducted on an ongoing or frequent basis by the partnership’s personnel at the site or sites of the sec_7704 activities alternatively those services may be conducted offsite if the services are performed on an ongoing or frequent basis and are offered to those engaged in one or more sec_7704 activities if the services are monitoring those services must be offered exclusively to those engaged in one or more sec_7704 activities whether services are conducted on an ongoing or frequent basis is determined based on all the facts and circumstances including recognized best practices in the relevant industry sec_1_7704-4 provides that personnel perform significant services only if those services are necessary for the partnership to perform an activity that is essential to the sec_7704 activity or to support the sec_7704 activity personnel include employees of the partnership an affiliate subcontractor or independent_contractor performing work on behalf of the partnership sec_1 d iii provides that services are not significant services with respect to a sec_7704 activity if the services principally involve the design construction manufacturing repair maintenance lease rent or temporary provision of property conclusion based solely on the facts submitted and the representations made we conclude that gross_income derived by partnership from its fluid delivery services oilfield waste treatment and disposal services and equipment washout services will constitute qualifying_income within the meaning of sec_7704 furthermore gross_income derived by partnership from the recovery and marketing of hydrocarbons and the mining and marketing of brine produced from solution mining other than to end users at the retail level constitutes qualifying_income within the meaning of sec_7704 this ruling is not applicable to any income derived by partnership from the delivery and transfer of fluid including recycled produced water brine but not including brine produced from solution mining and drilling mud where partnership does not also collect and clean recycle or otherwise dispose_of produced water and drilling production waste after use within the same geographic area except as expressly provided herein no opinion is expressed or implied concerning the federal tax plr-109986-17 consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether partnership meets the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of partnership under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 sec_6110 of the code provides that this letter may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely s holly porter chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
